DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 6/9/22 is acknowledged.
No claims need to be withdrawn, because, as a result of the amendment, all claims read on the elected species.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, in the indented clause, “receiving by a computer...”, Examiner has interpreted and suggests amending the language “the first set of variable” to read “the first set of variables”.
In claim 8, Examiner has interpreted and suggests amending the language, “the number of variables second set”, to read, “the number of variables in the second set”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.

1. A method for predicting pipe leaks in a network of underground pipes for carrying a fluid to consumers, the method comprising:
receiving by a computer system a first set of variables potentially affecting leakage of the pipes, the first set of variable being at least 60 variables (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
wherein at least some of the variables of the first set include data pertaining to pipes which have never leaked (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity);
 selecting automatically by the computer system a second set of variables being a subset of the first set of variables (abstract; mental processes; observation, evaluation, judgment, or opinion);
building a mathematical model using machine learning based on the second set of variables (abstract; mathematical concepts; mathematical calculations); and
predicting likelihood of pipe segments leaking based on the model (abstract; mathematical concepts; mathematical calculations); and
forming a graphical depiction of the pipes and of likelihood of failure thereof over a selected future time period of prioritization of pipe replacement jobs carrying out pipe replacement guided by said depiction (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. A method according to claim 1 wherein the selecting includes building an initial model based on the first set of variables and evaluating importance associated with each variable in the first set based said initial model (abstract; merely further details of abstract limitations).  
3. A method according to claim 2 wherein the evaluating importance is based on evaluating a Gini coefficient or information gain coefficient (abstract; mathematical concepts; mathematical calculations).  
4. A method according to claim 1 wherein at least some of the first set of variables are assigned to predetermined categories (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity) and selecting includes selecting no more than predetermined number of variables in each category to be included in the second set (abstract; merely further details of abstract limitations).  
5. A method according to claim 1 wherein the number of variables in the first is at least 100 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
6. A method according to claims 5 wherein the number of variables in the first set is at least 500 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
7. A method according to claim 1 wherein the number of variables in the second set is less than 60 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
8. A method according to claim 7 wherein the number of variables in the first set is at least 300 and the number of variables second set is less than 50 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
9. A method according to claim 1 wherein a portion of the first set of variables are generated by geospatial analysis (abstract; mathematical concepts; mathematical calculations).  
11. A method according to claim 1 wherein said selection is based at least in part on said data pertaining to pipes which have never leaked (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
12. A method according to claim 1 wherein said network of pipes is for a first customer utility company (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity) and said building the model includes using data from a second customer utility company (abstract; merely further details of abstract limitations).  
13. A method according to claim 1 wherein said building the model includes using data from an integrated national utility database (abstract; merely further details of abstract limitations).  
14. A method according to claim 1 wherein said building the model is based at least in part on a plurality of models each being based on data from different time intervals (abstract; mathematical concepts; mathematical relationships).  
15. A method according to claim 1 wherein said fluid is fresh water (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
16. A method according to claim 1 wherein said fluid is selected from a group consisting of:
waste water, recycle water, brackish water, storm water, sea water, drinking water, oil, natural gas, steam and compressed air (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
17. A method according to claim 1 wherein said predicting includes predicting likelihood of pipe segments leaking over a future time interval wherein the prediction result is calibrated based in part on a number of breaks known to have occurred over a similar length prior time interval (abstract; mathematical concepts; mathematical calculations).  
18. A method according to claim 1 wherein at least some of the first set of variables are assigned to predetermined categories (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity) and the method further comprises evaluating a normalized importance associated with each of the predetermined categories (abstract; mathematical concepts; mathematical calculations; and mental processes; observation, evaluation, judgment, or opinion).  
19. A method according to claim 1 wherein the predicting of pipes segments leaking is made for a greater number of years in the future than the number of years for which a leak history of pipes in the network is available (abstract; mathematical concepts; mathematical calculations).

20. A system for predicting pipe leaks in a network of underground pipes for carrying fluid to consumers, the system comprising:
a database that stores a first set of variables relating to leakage of the pipes, the first set of variables being at least 60 variables (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); 
wherein at least some of the variables of the first set include data pertaining to pipes which have never leaked (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity);
and
a processing system (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) configured to automatically select a second set of variables being a subset of the first set of variables (abstract; mental processes; observation, evaluation, judgment, or opinion), and to build a model using machine learning based on the second set of variables (abstract mathematical concepts; mathematical calculations), and to predict likelihood of pipes segments leaking based on the model (abstract; mathematical concepts; mathematical calculations);
form a graphical depiction of the pipes in said network and of likelihood of failure thereof over a selected future time period and of prioritization of pipe replacement jobs (abstract; mathematical concepts; mathematical calculations); and
display said graphical depiction of pipes in said network and of likelihood of failure thereof over the selected future time and prioritization of pipe replacement jobs for carrying out pipe replacement (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).  
21. A system according to claim 20 wherein the processing system selects the second set by building an initial model based on the first set of variables and evaluating importance associated with each variable in the first set based said initial model (abstract; mental processes; observation, evaluation, judgment, or opinion).  
22. A system according to claim 20 wherein at least some of the first set of variables are assigned to predetermined categories (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity) and no more than predetermined number of variables in each category are selected to be included in the second set (abstract; mental processes; observation, evaluation, judgment, or opinion).  
23. A system according to claims 20 wherein the number of variables in the first set is at least 500 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
24. A system according to claim 20 wherein the number of variables in the second set is less than 50 (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).  
25. A system according to claim 20 wherein at least some of the variables of the first set include data pertaining to pipes which have never leaked (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity) and the selection of the second set is based at least in part on said data pertaining to pipes which have never leaked (abstract; mental processes; observation, evaluation, judgment, or opinion).  
26. A system according to claim 20 wherein said fluid is selected from a group consisting of:
fresh water, waste water, sea water, recycled water, brackish water, storm water, drinking water, steam, compressed air, oil and natural gas (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-3, 5-9, 11-13, 15-17, 20-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scolnicov et al. (2013/0211797) in view of Liu et al. (CN 107480705 A) (The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 1, Scolnicov et al. disclose a method for predicting pipe leaks in a network of underground pipes for carrying a fluid to consumers (paragraphs 81, 96), the method comprising:
receiving by a computer system (see paragraph 30) a first set of variables potentially affecting leakage of the pipes (the parameters of paragraphs 81-95, from which the best parameters are chosen in paragraph 96), ... ;
... ;
 selecting automatically (choosing the best parameters; see paragraph 96) by the computer system a second set of variables being a subset of the first set of variables;
building a mathematical model using machine learning based on the second set of variables (see paragraph 96); and
predicting likelihood of pipe segments leaking (leakage or failure rates) based on the model (see paragraph 98); and
forming a graphical depiction of the pipes and of likelihood of failure thereof over a selected future time period of prioritization of pipe replacement jobs carrying out pipe replacement guided by said depiction (see paragraphs 63 and 81).

Scolnicov et al. do not disclose the highlighted limitations:
receiving by a computer system a first set of variables potentially affecting leakage of the pipes, the first set of variable being at least 60 variables;
wherein at least some of the variables of the first set include data pertaining to pipes which have never leaked; .

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Scolnicov et al. such that the first set of variable were at least 60 variables, among the possible variables identified by Scolnicov et al. (see paragraphs 81-93), because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Liu et al. disclose including, among variables used to predict pipe failure, data pertaining to pipes which have not leaked (see step s24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Scolnicov et al. such that at least some of the variables of the first set include data pertaining to pipes which have never leaked, similarly to the invention of Liu, to provide an efficient analysis, as suggested by Liu (“invention content”, 1st paragraph).
Regarding claim 2, this combination of references further teaches a method according to claim 1 wherein the selecting includes building an initial model based on the first set of variables and evaluating importance associated with each variable in the first set based said initial model (see paragraph 96).  
Regarding claim 3, this combination of references does not teach the highlighted limitations: wherein the evaluating importance is based on evaluating a Gini coefficient or information gain coefficient.  
Examiner takes official notice that it is well known and common knowledge to evaluate the importance of a variable based on an information gain coefficient.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the evaluating importance is based on evaluating an information gain coefficient, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 5, this combination of references does not teach a method according to claim 1 wherein the number of variables in the first is at least 100.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the number of variables in the first is at least 100, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 6, this combination of references does not teach a method according to claim 5 wherein the number of variables in the first set is at least 500.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the number of variables in the first set is at least 500, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 7, this combination of references does not teach a method according to claim 1 wherein the number of variables in the second set is less than 60.
Scolnicov et al. disclose that it is result-effective to minimize the number of variables used (see paragraph 96).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the number of variables in the second set is less than 60, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Regarding claim 8, this combination of references does not teach a method according to claim 7 wherein the number of variables in the first set is at least 300 and the number of variables second set is less than 50.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the number of variables in the first set is at least 300, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Scolnicov et al. disclose that it is result-effective to minimize the number of variables used (see paragraph 96).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the number of variables in the second set is less than 50, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Regarding claim 9, this combination of references further teaches a method according to claim 1 wherein a portion of the first set of variables are generated by geospatial analysis (see paragraph 84 of Scolnicov et al.).  
Regarding claim 11, this combination of references further teaches a method according to claim 1 wherein said selection is based at least in part on said data pertaining to pipes which have never leaked (this follows from the modification in view of Liu; see paragraph 96 of Scolnicov et al.).
Regarding claim 12, this combination of references does not teach a method according to claim 1 wherein said network of pipes is for a first customer utility company and said building the model includes using data from a second customer utility company.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that said network of pipes is for a first customer utility company and said building the model includes using data from a second customer utility company, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 13, this combination of references does not teach a method according to claim 1 wherein said building the model includes using data from an integrated national utility database.
Examiner takes official notices that it is well-known and common knowledge to model utility performance using data from an integrated national utility database.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that said building the model includes using data from an integrated national utility database, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 15, this combination of references further teaches a method according to claim 1 wherein said fluid is fresh water (see paragraphs 6-7 of Scolnicov et al.).  
Regarding claim 16, this combination of references further teaches a method according to claim 1 wherein said fluid is selected from a group consisting of:
waste water, recycle water, brackish water, storm water, sea water, drinking water (see paragraphs 6-7 of Scolnicov et al.), oil, natural gas, steam and compressed air. 
Regarding claim 17, this combination of references further teaches a method according to claim 1 wherein said predicting includes predicting likelihood of pipe segments leaking over a future time interval (see paragraph 98 of Scolnicov et al.) wherein the prediction result is calibrated based in part on a number of breaks known to have occurred over a similar length prior time interval (see paragraphs 81, 92, and 96 of Scolnicov et al.).
Regarding claim 20, see the foregoing rejection of claim 1 for all limitations.  Claim 20 is essentially a system version of method claim 1, with clearly corresponding limitations.
Regarding claims 21 and 23-26, see the foregoing rejections of claims 2, 6, 7, 11, and 16, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         

/ROY Y YI/               Primary Examiner, Art Unit 2852